Case 3:19-cv-00302-GNS-CHL Document 17 Filed 10/04/19 Page 1 of 2 PageID #: 1781




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

   KIM LEE SCHUYLER,                                )
                                                    )
                 Plaintiff,                         )
                                                    )
                  v.                                )   Case No. 3:19-cv-00302-GNS-CHL
                                                    )
   AMERICAN UNITED LIFE INSURANCE                   )
   COMPANY,                                         )
                                                    )
                  Defendant.                        )

                                   NOTICE OF SETTLEMENT
        Comes now Defendant, American United Life Insurance Company, by counsel, and

 notifies the Court that the parties have recently reached a settlement of this matter and request that

 any pending deadlines be cancelled or stayed. The parties are finalizing the settlement and

 anticipate filing a Stipulation of Dismissal within thirty (30) days.


                                                Respectfully submitted,

                                                OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, P.C.

                                                By: /s/ Tina M. Bengs
                                                Tina M. Bengs
                                                Admitted pro hac vice
                                                56 S. Washington St., Suite 302
                                                Valparaiso, IN 46383
                                                Ph.: (219) 242-8664
                                                Fax: (219) 242-8669
                                                Tina.bengs@ogletree.com

                                                Kevin Roberts, KY Bar No. 96835
                                                111 Monument Circle, Suite 4600
                                                Indianapolis, IN 46204
                                                Ph.: (317) 916-1300
                                                Fax: (317) 916-9076
                                                kevin.roberts@ogletree.com

                                                ATTORNEYS FOR DEFENDANT
Case 3:19-cv-00302-GNS-CHL Document 17 Filed 10/04/19 Page 2 of 2 PageID #: 1782




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing NOTICE OF SETTLEMENT was filed electronically on
 October 4, 2019 and that service of same on all counsel of record will be made by the Court’s
 CM/ECF system as follows:

               Robert A. Florio
               raflorioatty@hotmail.com

        I further certify that service was made on the following non-registered ECF counsel of
 record by placing copies of the foregoing NOTICE OF SETTLEMENT in envelopes properly
 addressed to them and with sufficient first-class postage pre-paid:

               None

                                                   /s/ Tina M. Bengs
                                                   Tina M. Bengs




                                              2
